Case 3:12-cr-00167-MMH-MCR Document 61 Filed 08/13/21 Page 1 of 3 PageID 199




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                      JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

v.                                         CASE NO: 3:12-cr-167-MMH-MCR

PHILLIP LENARD NEAL                        ORDER ON MOTION FOR
                                           SENTENCE REDUCTION UNDER
                                           18 U.S.C. § 3582(c)(1)(A)


                                  ORDER

      Upon motion of the defendant for a reduction in sentence under 18 U.S.C.

§ 3582(c)(1)(A), and after considering the applicable factors provided in 18

U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing

Commission,

IT IS ORDERED that the motion is:

          DENIED WITHOUT PREJUDICE because the defendant has not

shown that he has exhausted all administrative remedies as required in 18

U.S.C. § 3582(c)(1)(A), nor has the defendant shown that 30 days have passed

since he presented a request to the warden of his facility.

      The statute’s exhaustion requirement is a firm prerequisite to the filing

of a motion for compassionate release in district court, which is not subject to

judicially created exceptions. United States v. Alam, 960 F.3d 831, 833-36 (6th

Cir. 2020); United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). In his one-
Case 3:12-cr-00167-MMH-MCR Document 61 Filed 08/13/21 Page 2 of 3 PageID 200




page motion for compassionate release, Neal provides no record or indication

that, before filing the motion, he requested compassionate release through the

Bureau of Prisons’ (BOP’s) administrative channels. (See Doc. 60, Motion).

      The need for Neal to apply for compassionate release through the BOP

is heightened because none of the grounds he raises for a sentence reduction is

cognizable under 18 U.S.C. § 3582(c)(1)(A) and U.S.S.G. § 1B1.13 in the context

of a motion filed by a defendant. Neal requests compassionate release because

(1) he believes he would no longer qualify for a sentence under the Armed

Career Criminal Act, 18 U.S.C. § 924(e), and (2) he has not had a disciplinary

report in four years. See Motion. Neither of these circumstances, alone or in

combination, is an “extraordinary and compelling” reason to reduce a

defendant’s sentence, on his own motion, under U.S.S.G. § 1B1.13, cmt. 1. As

the Eleventh Circuit has held, Section 1B1.13’s definition of “extraordinary

and   compelling”   reasons   applies   to   defendant-initiated   motions    for

compassionate release, “and Application Note 1(D) does not grant discretion to

courts to develop ‘other reasons’ that might justify a reduction in a defendant's

sentence.” United States v. Bryant, 996 F.3d 1243, 1248 (11th Cir. 2021).

Therefore, a defendant may obtain a sentence reduction on his own motion only

if he demonstrates “extraordinary and compelling reasons” as defined by

Application Note 1(A) (serious medical conditions), 1(B) (old age), or 1(C)

(family circumstances). See Bryant, 996 F.3d at 1265 (“Because Bryant's


                                        2
Case 3:12-cr-00167-MMH-MCR Document 61 Filed 08/13/21 Page 3 of 3 PageID 201




motion does not fall within any of the reasons that 1B1.13 identifies as

‘extraordinary and compelling,’ the district court correctly denied his motion

for a reduction of his sentence.”).

      That said, the BOP Director has the power to move for compassionate

release for “an extraordinary and compelling reason other than, or in

combination with, the reasons described in subdivisions (A) through (C).”

U.S.S.G. § 1B1.13, cmt. 1(D). Thus, while Neal cannot obtain compassionate

release on his own motion for the reasons he states, the BOP Director may file

a motion on his behalf for broader reasons. That underscores the need for Neal

to file an administrative request within the BOP for a sentence reduction.

Accordingly, Defendant Phillip Lenard Neal’s Motion for Compassionate

Release (Doc. 60) is DENIED WITHOUT PREJUDICE pending exhaustion

of administrative remedies.

      DONE AND ORDERED in Jacksonville, Florida this 13th day of

August, 2021.




Lc 19
Copies:
Parties and counsel of record



                                      3
